Exhibit 10.1
 
 
RESIGNATION AND GENERAL RELEASE AGREEMENT
 
This RESIGNATION AND GENERAL RELEASE AGREEMENT (“Agreement”), made this 19th day
of September 2008, by and between Michael Patrick George (“Executive”), an
individual, and American States Water Company (“Company”), a California
corporation, is a resignation and general release of claims.
 
W I T N E S S E T H:
 
WHEREAS, Executive became an employee of the Company on February 12, 2007
pursuant to the terms of an employment letter, dated February 8, 2007, between
the Company and the Executive (the “Employment Letter”);


WHEREAS, Executive desires to resign from Company; and


WHEREAS, Executive and the Company want to mutually resolve and settle any and
all claims, asserted or unasserted, that one may have against the other, to the
extent provided in this Agreement, arising out of or in any way connected with
his employment relationship with the Company.


NOW, THEREFORE, in consideration of the covenants undertaken in this
Agreement,  Executive and Company agree as follows:


1. Resignation.  Executive hereby voluntarily resigns from his position as
Executive Vice President of Corporate Development and as an employee of Company
in any other capacity by executing Exhibit A attached hereto, such resignation
to be effective September 26, 2008 (the “Effective Date”).
 
2. No Violations.  Company and Executive each expressly denies any violation of
any of the Company’s policies, procedures, state or federal laws or
regulations.  Accordingly, while this Agreement resolves the issues, if any,
between Company and Executive relating to any alleged violation of Company’s
policies or procedures or any state or federal law or regulation, this Agreement
does not constitute an adjudication or finding on the merits and it is not, and
shall not be construed as, an admission by Company or Executive of any violation
of the Company’s policies, procedures, or any state or federal laws or
regulations.  Moreover, neither this Agreement nor anything in this Agreement
shall be construed to be or shall be admissible in any proceeding as evidence of
an admission by Company or Executive of any violation of the Company’s policies,
procedures, or any state or federal regulations.  This Agreement may be
introduced. however, in any proceeding to enforce this Agreement.
 
3. Release of all Claims.  Except for those obligations of the Company created
by or arising out of Section 7 or 8 of this Agreement, Executive agrees to
release the Company and any parent, subsidiary, affiliated and related entities,
including their past, present, or future managers, directors, administrators,
officers, employees, agents, insurance companies, attorneys, representatives,
predecessors and assigns, and each of them (collectively, “Company Released
Parties”) from any and all claims, wages, demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
he now owns or holds or he has at any time heretofore owned or held or may in
the future hold as against the Company Released Parties, arising out of or in
any way connected with Executive’s employment relationship with Company, the
Employment Letter or his voluntary resignation from employment or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever, known or unknown, suspected or unsuspected, resulting from any act or
omission by or on the part of the Company Released Parties, or any of them,
committed or omitted prior to the date of this Agreement.  Except for those
obligations of the Executive created by or arising out of this Agreement,
Company agrees to release the Executive and any affiliated and related entities,
including his relatives, beneficiaries, dependents, agents, insurance companies,
attorneys, representatives and assigns, and each of them (collectively,
“Executive Released Parties”) from any and all claims, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which Company now owns or holds or has at any time heretofore owned or
held as against the Executive Released Parties, arising out of or in any way
connected with Executive’s employment relationship with Company, the Employment
Letter or his voluntary resignation from employment or any other transactions,
occurrences, acts or omissions or any loss, damage or injury whatever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of the Executive Released Parties, or any of them, committed or omitted
prior to the date of this Agreement provided, however, that such release of
Executive and Executive Released Parties shall not extend to any claims, known
or unknown, suspected or unsuspected, against Executive or any Executive
Released Parties which arise out of facts which are finally judged by a court of
competent jurisdiction to be a crime under any federal, state, or local statute
law, ordinance or regulation.
 
 

--------------------------------------------------------------------------------


 
4. Identification of Certain Claims Released by Executive.  The claims that
Executive is releasing include, but are not limited to all: (a) claims arising
out of his employment with the Company and his resignation from the Company; (b)
claims arising under the Employment Letter or the Company’s policies, plans, or
practices, including without limitation, promotion, compensation, bonuses, stock
options, severance pay, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability benefits; (c) claims for breach of express or implied contract or
covenant of good faith and fair dealing; (d) all claims for violation of public
policy; (e) claims for constructive discharge; (f) claims for wrongful
discharge; (g) claims for retaliation; (h) claims for violation of state or
federal common law or statutory law, including without limitation, all claims
arising under the California Fair Employment and Housing Act, the California
Labor Code §132a, Title VII of the Civil Rights Act of 1964, as amended, the
Fair Labor Standards Act, the Employee Retirement Income Security Act, the
National Labor Relations Act, the Family and Medical Leave Act, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the
Sarbanes-Oxley Act of 2002, or other federal, state, or local laws relating to
employment or separation from employment or benefits associated with employment
or separation from employment; (i) claims for harassment; (j) claims for
emotional distress, mental anguish, humiliation, personal injury; and (k) claims
that may be asserted on Executive’s behalf by others, as well as any and all
claims that were asserted or that could have been asserted by
Executive.  Excluded from this release are claims that cannot be waived or
released by law and the payments and benefits to be provided to Executive by
Company pursuant to Sections 7 and 8.
 
 
2

--------------------------------------------------------------------------------


 
5. Representation of No Action Filed and Agreement Not to Sue.  Executive agrees
not to sue any of the Company Released Parties regarding any claim that has been
released in this Agreement.  Executive represents and warrants that he has not
initiated, and will not initiate any claim, charge, lawsuit, or other action
against any of the Company Released Parties (and that he has not transferred or
assigned that right to any other person or entity).  Executive warrants and
represents that Executive has not heretofore assigned or transferred to any
person not a party to this Agreement any released matter or any part or portion
thereof and Executive shall defend, indemnify and hold harmless Company from and
against any claim (including the payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or in connection with
or arising out of any such assignment or transfer made, purported or
claimed.  Company agrees not to sue any of the Executive Released Parties
regarding any claim that has been released in this Agreement.  Company
represents and warrants that it has not initiated, and will not initiate any
such claim, charge, lawsuit, or other action against any of the Executive
Released Parties (and that it has not transferred or assigned that right to any
other person or entity).  Company warrants and represents that Company has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof and Company shall defend,
indemnify and hold harmless Executive from and against any claim (including the
payment of attorneys’ fees and costs actually incurred whether or not litigation
is commenced) based on or in connection with or arising out of any such
assignment or transfer made, purported or claimed.
 
 
6. No Further Recovery.  Executive understands and agrees that the Company and
the Company Released Parties shall neither make nor cause to be made any
additional relief to Executive, his beneficiaries or dependents, or otherwise on
his behalf, except as specifically referenced in this Agreement.  Should any
third party, including any state or federal agency, bring any action or claim
against the Company on Executive’s behalf, either collectively or individually,
Executive acknowledges and agrees that this Agreement provides him with full
relief and he will not accept any other relief.  In addition, except to the
extent such agreement is prohibited by applicable law, Executive agrees that if
he attempts to avoid or set aside the terms of this Agreement, he will first
return any and all benefits received pursuant to this Agreement and that he
shall be liable for reimbursing the Company for the reasonable costs and
attorneys’ fees in defending against such action.
 
 
7. Release Payment.  Provided that the Agreement is not revoked by Executive
pursuant to its terms, Company shall pay to Executive at or about September 29,
2008 an amount equal to his current rate of pay for the period from September
19, 2008 through March 31, 2009, plus an amount equal to 4.5% of the portion of
that amount that is attributable to the Company match under the Company’s 401(k)
Plan that he would have received had he remained an employee through March 31,
2009 (for a total of $206,811.82), less standard withholding and other
authorized deductions).  Such payment shall not be considered compensation under
any of the Company's benefit plans (including without limitation the 401(k)
plan).  Executive shall also be entitled to any salary that is earned through
September 19, 2009, but unpaid as of the Effective Date, and to any other
accrued vested benefits to which Executive is entitled as of the Effective
Date.  Executive shall not be entitled to any bonus for 2008 or thereafter.
 
 
3

--------------------------------------------------------------------------------


 
8. Additional Benefits.  Provided that this Agreement is not revoked by
Executive pursuant to its terms, Executive shall be entitled to receive the
following additional benefits:
 
(a)           Company shall pay Executive a monthly retirement benefit in the
amount of $1,832.28 commencing on the last day of the month in which he attains
age 65 and ending as of the first day of the calendar month in which his death
occurs.  If, however, Executive is married at the time his benefit payments
under this Agreement commence, his benefits shall instead be paid in the form of
an annuity for the life of Executive and a survivor annuity for the life of his
spouse that is 50% of the amount of the benefit payable during the joint lives
of Executive and his spouse and which is the actuarial equivalent of the single
life annuity otherwise payable to Executive under this Agreement (a “Joint and
50% Annuity”).  For purposes of determining the amount payable during the joint
lives of Executive and his spouse under the preceding sentence, the actuarial
assumptions under the Golden State Water Company Pension Plan or its successor
(the “Pension Plan”) for purposes of calculating actuarially equivalent benefits
shall be used.  Notwithstanding the foregoing, Executive and his spouse may
elect that the benefit be paid in the form of any other life annuity then
offered under the Pension Plan and that is “actuarially equivalent” (within the
meaning of Treasury Regulation Section 1.409A-2(b)(2)(ii)(A)) to the benefits
otherwise payable under this Agreement. If Executive dies on or before the date
on which he would have attained age 65, his surviving spouse shall receive a
survivor benefit equal to the survivor benefit that she would have received if
he had (i) lived until age 65, (ii) elected the Joint and 50% Annuity described
above and (iii) died on the day after the day on which he would have attained
age 65.


(b)           Executive shall have the right to obtain career transition
services from Lee Hecht Harrison from August 25, 2008 through February 24, 2009
for $9,500 to be paid by the Company;
 
(c)           Executive shall have the right to receive an amount not to exceed
$2,500 for a cancellation of his residential apartment lease payable within
thirty (30) days after receipt of documentation satisfactory to the Company of
the amount Executive paid to cancel this lease;
 
(d)           Executive shall have the right to receive an amount not to exceed
$5,500 for moving his personal property to Marin County from La Verne,
California payable within thirty (30) days after receipt of documentation
satisfactory to the Company of the amount of such payment; and
 
(e)           Company will provide COBRA coverage to Executive and his eligible
dependents until the earlier of (i) eighteen (18) months from the Effective
Date, and (ii) the first date on which Executive is covered under another
employer’s substantially similar health benefit program without exclusion for
any pre-existing medical condition.  Company shall reimburse Executive for the
costs of such coverage promptly upon receipt of proof of payment of each
premium.
 
9. Equity Compensation.  Executive hereby waives the rights, if any, which he
may have under the terms of his Employment Letter to any further grants of
equity compensation.  Executive further acknowledges that he shall have only the
rights under the terms of any awards granted to him pursuant to the terms of the
Company’s 2000 Stock Incentive Plan as exist pursuant to the existing standard
grant agreements therefor, as amended by Amendment No. 1 to each of such
agreements (copies of which are attached).
 
 
4

--------------------------------------------------------------------------------


 
10. Executive’s Participation in Litigation.
 
 
(a)           Except to the extent prohibited by applicable law, Executive
agrees that (i) he will not persuade, support, or convince others to raise
claims against the Company or any Company Released Party; (ii) he will not
participate in any litigation or proxy contest involving the Company or any of
the Company Released Parties except, in respect of litigation, at the request of
the Company or unless he is compelled by subpoena, court order or other
requirement of law to participate in a legal proceeding or as may be necessary
to protect his rights under this Agreement; and (iii) if he should be compelled
to participate in litigation, he will notify the Company immediately by
contacting the Vice President of Human Capital Management and will cooperate by
making himself reasonably available to discuss the subject of any testimony with
the Company and its counsel.  The service upon Executive of process requiring
his appearance to testify, or to produce writings or other items, at any trial,
deposition, administrative hearing, grand jury proceeding or before any other
legislative, administrative or judicial body shall be deemed a requirement of
law; provided, however, that prior to any testimony or production, Executive
shall promptly have notified Company of the service of process received and
shall have cooperated with Company’s efforts to obtain a protective order or
other restriction respecting the disclosure of the information sought.  Nothing
in this Agreement shall waive or diminish any privilege or other defense or
objection to the production or disclosure of information that may otherwise be
available to the Company or any other person or entity.
 
 
(b)           Executive further agrees to make himself available upon reasonable
notice by the Company to assist with any litigation matters involving the
Company.  In connection therewith, Company shall reimburse Executive for his
reasonable documented out-of-pocket expenses and pay Executive an hourly fee of
$250 for the time during which actual assistance is provided to the Company,
excluding, among other things, time required for meals and overnight stays.
 
 
11. No Further Obligations of the Company.  Executive acknowledges that
the  consideration provided to him under this Agreement is provided to him in
full and complete satisfaction and discharge of any and all obligations that the
Company and/or any Company Released Party has or may have to him on or before
the date hereof, other than obligations arising after the date of this Agreement
under the express terms of this Agreement, and that, upon receipt of the payment
called for under paragraph 7, he will have been paid all the wages, bonuses and
benefits that are due to him.  Notwithstanding the foregoing, Executive shall
continue to enjoy rights to indemnification as set forth in Article VIII of the
Company’s Amended and Restated Bylaws and any standard form Indemnification
Agreement between the Executive and the Company with respect to his service as
an officer of the Company.
 
 
12. Acknowledgments.  Executive expressly acknowledges and agrees that, by
entering into this Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this
Agreement.  Executive further expressly acknowledges and agrees that:
 
 
5

--------------------------------------------------------------------------------


 
(a)           In return for this Agreement, he will receive compensation beyond
that which he was already entitled to receive before entering into this
Agreement;
 
(b)           Company does not make and has not made any representations
regarding the taxability of the payment and benefits provided to him, and he has
not relied upon any representation by Company on that subject;
 
(c)           He was orally advised by Company and is hereby advised in writing
by this Agreement to consult with an attorney before signing this Agreement;
 
(d)           He was given a copy of this Agreement on September 18, 2008, and
informed that he had 21 days within which to consider this Agreement;
 
(e)           He was informed that he has seven (7) days following the date of
execution of the Agreement in which to revoke this Agreement; and
 
(f)           He was informed that the Company is required to disclose the terms
and conditions of this Agreement in accordance with Federal securities laws.
 
13. Confidential Information.  Executive acknowledges that by reason of his
position with Company he has been given access to strategic plans, annual
business plans, lists of customers, prices, engineering plans and similar
confidential or proprietary materials or information respecting Company’s
business affairs (“Confidential Information”).  The term Confidential
Information shall not include any information which (i) at the time of
disclosure or thereafter was or is generally available to the public; (ii) was
or is available to Executive on a non-confidential basis from a source other
than the Company; or (iii) has been independently acquired or developed by
Executive without violating any of his obligations under this Agreement or any
of his other agreements with or obligations to the Company.  Executive
represents that he has held all such Confidential Information confidential and
will continue to do so from the date of this Agreement, and that he will not use
such Confidential Information for any business (which term herein includes a
partnership, firm, corporation or any other entity) without the prior written
consent of Company.  On or before the Effective Date, Executive shall return to
Company and shall not take or copy in any form or manner any Confidential
Information.
 
14. Return of Equipment.  On or before the Effective Date, Executive shall
return to the Company all equipment and other personal property of the Company
provided to Executive by the Company in the course of his employment, including,
without limitation, automobile, cell phone, and computer.
 
15. Non-Disclosure.  Executive agrees not to respond to or in any way
participate in or contribute to any public discussion, notice or other publicity
concerning, or in any way relating to, execution of this Agreement or the events
(including negotiations) which led to its execution.  Without limiting the
generality of the foregoing, Executive specifically agrees that he shall not
disclose information regarding this Agreement to any current or former employee
of Company Released Parties.  Executive hereby agrees that disclosure by him in
violation of this paragraph shall constitute and be treated as a material breach
of this Agreement and, in addition, shall cause Executive to pay Company
Released Parties total liquidated damages in the amount of $500,000, plus
reasonable attorneys’ fees incurred by Company Released Parties to enforce this
paragraph.
 
 
6

--------------------------------------------------------------------------------


 
16. No Employment.  Executive and Company acknowledge that, except for
obligations under this Agreement, any employment or contractual relationship
between them will terminate on the Effective Date, and that they have no further
employment or contractual relationship except as may arise out of this Agreement
and that Executive waives any right or claim to reinstatement as an employee of
Company and will not seek employment in the future with Company or any of its
subsidiaries.
 
17. Payment of Taxes.  Executive agrees that Executive shall be exclusively
liable for the payment of all federal and state taxes which may be due as the
result of the consideration received as set forth herein and Executive hereby
represents that Executive shall make payments on such taxes at the time and in
the amount required of Executive.  In addition, Executive hereby agrees fully to
defend, indemnify and hold harmless the Company Released Parties, and each of
them from payment of taxes, interest and/or penalties that are required of them
by any government agency at any time as the result of payment of the
consideration set forth herein.
 
18. Waiver of Section 1542 by Executive.  It is the intention of Executive in
executing this Agreement that the same shall be effective as a bar to each and
every claim, demand and cause of action hereinabove specified in paragraphs 3
and 4.  In furtherance of this intention, Executive hereby expressly waives any
and all rights and benefits conferred upon him by the provisions of SECTION 1542
OF THE CALIFORNIA CIVIL CODE and expressly consents that this Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those related to unknown and unsuspected claims, demands
and causes of action, if any, as well as those relating to any other claims,
demands and causes of action hereinabove specified.  SECTION 1542 provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
 
Executive acknowledges that he may hereafter discover claims or facts in
addition to or different from those which Executive now knows or believes to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected this settlement.  Nevertheless, Executive hereby waives any right,
claim or cause of action that might arise as a result of such different or
additional claims or facts.  Executive acknowledges that he understands the
significance and consequence of such release and such specific waiver of SECTION
1542.
 
19. Waiver of Section 1542 by Company.  It is the intention of Company in
executing this instrument that the same shall be effective as a bar to each and
every claim, demand and cause of action hereinabove specified in paragraph 3,
except as expressly excepted in such paragraph.  In furtherance of this
intention, Company hereby expressly waives any and all rights and benefits
conferred upon it by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE
and expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected claims, demands and causes of action, if any,
as well as those relating to any other claims, demands and causes of action
hereinabove specified.  SECTION 1542 provides:
 
 
7

--------------------------------------------------------------------------------


 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
 
Company acknowledges that it may hereafter discover claims or facts in addition
to or different from those which Company now knows or believes to exist with
respect to the subject matter of this Agreement and which, if known or suspected
at the time of executing this Agreement, may have materially affected this
settlement.  Nevertheless, Company hereby waives any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.  Company acknowledges that it understands the significance and
consequence of such release and such specific waiver of SECTION
1542.  Notwithstanding any of the foregoing however, such wavier shall not
extend to any claims, known or unknown, suspected or unsuspected, against
Executive which arise out of facts, including facts which may be discovered
hereafter, which are finally judged by a court of competent jurisdiction to be a
crime under any federal, state, or local statue, law, ordinance or regulation.
 
20. Adequate Opportunity to Consider and Revocation.  Either party may revoke
this Agreement in its entirety during the seven (7) days following execution of
this Agreement.  Any revocation of this Agreement must be in writing and hand
delivered.  This Agreement will become effective and enforceable seven (7) days
following execution, unless it is revoked during the seven-day period.
 
21. Entire Agreement; Amendment.  Each of the parties acknowledges that this
Agreement constitutes the entire agreement of the parties with respect to the
subject matter hereof.  The Company and the Executive each acknowledges that no
representations, inducements, promises, or agreements, oral or written, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding.  This Agreement may not
be amended or modified other than by a written agreement executed by the
Executive and the Company.
 
22. Savings Clause.  If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.
 
23. Governing Law.  This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.
 
 
8

--------------------------------------------------------------------------------


 
24. Construction of Agreement. Each party has cooperated in the drafting and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.
 
25. Dispute Resolution.
 
(a)           Any dispute or controversy between Executive (or any other
Executive Released Party), on the one hand, and Company (or any other Company
Released Party), on the other hand, in any way arising out of, related to, or
connected with this Agreement or the subject matter thereof, or otherwise in any
way arising out of, related to, or connected with Executive’s employment with
Company or the termination of Executive’s employment with Company, shall be
resolved through final and binding arbitration in Los Angeles, California,
pursuant to California Civil Procedure Code §§1280-1284.2.  The arbitrator shall
be selected by mutual agreement of the parties or, if the parties cannot agree,
then by striking from a list of arbitrators supplied by JAMS.  The Company will
pay the arbitration fees and arbitration expenses and any other costs unique to
the arbitration hearing (recognizing that each side bears its own deposition,
witness, expert and attorneys’ fees and any other expenses to the same extent as
if the matter were being heard in Court).  If, however, any party prevails on a
statutory claim, which affords the prevailing party attorneys’ fees and costs,
then the arbitrator may award reasonable attorneys’ fees and/or costs to the
prevailing party.  Any dispute as to who is a prevailing party and/or the
reasonableness of any fee or cost shall be resolved by the arbitrator.
 
(b)           Except as may be necessary to enter judgment upon the award or to
the extent required by applicable law, all claims, defenses and proceedings
(including, without limiting the generality of the foregoing, the existence of
the controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrator, the parties and their
counsel, and each of their agents, and employees and all others acting on behalf
of or in concert with them.  Without limiting the generality of the foregoing,
no one shall divulge to any third party or person not directly involved in the
arbitration the contents of the pleadings, papers, orders, hearings, trials, or
awards in the arbitration, except as may be necessary to enter judgment upon an
award as required by applicable law.  Any court proceedings relating to the
arbitration hereunder, including, without limiting the generality of the
foregoing, to prevent or compel arbitration or to confirm, correct, vacate or
otherwise enforce an arbitration award, shall be filed under seal with the
court, to the extent permitted by law.
 
26. Waiver.  No waiver of any breach of any term or provision of this Agreement
shall be construed to be, or shall be, a waiver of any other breach of this
Agreement.  No waiver shall be binding unless in writing and signed by the party
waiving the breach.
 
27. Representation by Counsel.  In entering this Agreement, the parties
represent that they have relied upon the advice of their respective attorneys,
who are attorneys of their own choice, and that the terms of this Agreement have
been completely read and explained to them by their attorneys, and that those
terms are fully understood and voluntarily accepted by them.
 
28. Cooperation.  All parties agree to cooperate fully and to execute any and
all supplementary documents and to take all additional actions that may be
necessary or appropriate to give full force to the basic terms and intent of
this Agreement and which are not inconsistent with its terms.
 
 
9

--------------------------------------------------------------------------------


 
29. Counterparts. This Agreement may be executed in one or more counterparts and
by facsimile signature.  Each counterpart shall be deemed an original, but all
of which together shall constitute one and the same instrument. 
 
30. Headings.  The headings of this Agreement are not part of the provisions
hereof and shall have no force or effect.
 
Executive has read the foregoing Agreement and accepts and agrees to the
provisions it contains and hereby executes it voluntarily with full
understanding of its consequences.  Executive further declares under penalty of
perjury under the laws of the State of California that the foregoing is true and
correct.
 
[remainder of page intentionally left blank – signature page follows]
 
 
10

--------------------------------------------------------------------------------


 
EXECUTED this 19th day of September, 2008, at Marin County, California.
 
 
 

    MICHAEL P. GEORGE                                  
 
 
/s/ Michael P. George          

 
EXECUTED this 19th day of September, 2008, at Los Angeles County, California.
 
 

    AMERICAN STATES WATER COMPANY                  
 
 
/s/ Floyd E. Wicks       Name: Floyd E. Wicks       Title: President and CEO    
     

 


11

--------------------------------------------------------------------------------


 
EXHIBIT A
 
RESIGNATION
 
Dear Mr. Wicks:
 
This is to advise you that I hereby voluntarily resign my position as Executive
Vice President of Corporate Development with American States Water Company
effective September 26, 2008 and will not seek reemployment with American States
Water Company or any of its subsidiaries.  I have appreciated the opportunity to
be professionally associated with American States Water Company, and I wish you
and all the employees, shareholders and directors of the Company all the best.
 
Sincerely yours,
 
Michael Patrick George
 
 
 
Exhibit A

--------------------------------------------------------------------------------


 
AMENDMENT
TO
AMERICAN STATES WATER COMPANY
2000 STOCK INCENTIVE PLAN
2007 NONQUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT, dated as of September 19, 2008, between American States Water
Company, a California corporation (the “Corporation”), and Michael P. George
(“Executive”);


WHEREAS, pursuant to the American States Water Company 2000 Stock Incentive
Plan, as amended (the “Plan”), the Corporation granted to Executive a
nonqualified stock option (the “Option”) to purchase all or any part of 6,461
shares of Common Stock of the Corporation upon the terms and conditions set
forth in an award agreement dated as of February 15, 2007 (the “Award
Agreement”) and in the Plan;


WHEREAS, in connection with Executive’s termination of employment, the
Corporation and Executive desire to amend the Award Agreement to provide that
the Option shall continue to become exercisable on the vesting dates set forth
in the Award Agreement as if Executive continued to perform services for the
Corporation until February 14, 2017;


WHEREAS, under the terms of the Plan, the Compensation Committee has the
authority to extend the term of outstanding awards beyond a Participant’s
termination of employment; and


WHEREAS, the Compensation Committee has approved this Agreement amending the
Award Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants made here
and the mutual benefits to be derived herefrom the parties agree as follows:


1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan and/or
the Award Agreement.


2.           Amendment of Award Agreement.  Effective as of the Effective Date
(as defined in the Resignation and General Release Agreement dated as of
September 19, 2008 between the Corporation and Executive (the “Effective Date”),
Section 2 of the Award Agreement is hereby amended in its entirety to read as
follows:


 
“2.  Continuation of Employment Not Required.  Notwithstanding anything to the
contrary in this Option Agreement or the Plan, the Option shall continue to
become exercisable in accordance with the vesting schedule set forth in this
Option Agreement.”

 
 
13

--------------------------------------------------------------------------------


 
3.           Effective as of the Effective Date, Section 4.2 is hereby amended
in its entirety to read as follows:
 
“4.2 Termination of Option upon a Participant’s Death.  Subject to earlier
termination on the Expiration Date of the Option or pursuant to Section 4.1
above, in the event of the Participant’s death, (a) the Option will continue to
become exercisable in accordance with the vesting schedule set forth in this
Option Agreement, (b) the Participant’s Beneficiary will have until the close of
business on the date immediately prior to the Expiration Date, to the extent it
is then exercisable, to exercise the Option, and (c) the Option, to the extent
not exercised during such period, shall terminate on the Expiration Date.”


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and Executive has hereunto set his hand.






American States Water Company
(a California corporation)




By /s/ Floyd E. Wicks                                         

 


Michael P. George




 /s/ Michael P. George                                         

 
14

--------------------------------------------------------------------------------


 
AMENDMENT
TO
AMERICAN STATES WATER COMPANY
2000 STOCK INCENTIVE PLAN
2007 RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS AGREEMENT, dated as of September 19, 2008, between American States Water
Company, a California corporation (the “Corporation”), and Michael P. George
(“Executive”);


WHEREAS, pursuant to the American States Water Company 2000 Stock Incentive
Plan, as amended (the “Plan”), the Corporation granted to Executive a restricted
stock unit award of 1,600.922 stock units (the “Award”) upon the terms and
conditions set forth in an award agreement dated as of February 15, 2007 (the
“Award Agreement”) and in the Plan;


WHEREAS, in connection with Executive’s termination of employment, the
Corporation and Executive desire to amend the Award Agreement to provide that
the Award shall be vested and shall be paid to Executive in accordance with the
vesting schedule set forth in the original Award Agreement;


WHEREAS, under the terms of the Plan, the Compensation Committee has the
authority to change the vesting conditions of outstanding awards; and


WHEREAS, the Compensation Committee has approved this Agreement amending the
Award Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants made here
and the mutual benefits to be derived herefrom the parties agree as follows:


1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan and/or
the Award Agreement.


2.           Amendment of Award Agreement.  Effective as of the Effective Date
(as defined in the Resignation and General Release Agreement dated as of
September 19, 2008 between the Corporation and Executive (the “Effective Date”)
, Section 3 of the Award Agreement is hereby amended to read as follows:


“3. Vesting.  The Award shall vest and become nonforfeitable on the Effective
Date (as defined in the Resignation and General Release Agreement dated as of
September 19, 2008 between the Corporation and Executive (the “Effective
Date”).”


3.           Effective as of the Effective Date, Section 4 of the Award
Agreement is amended to read as follows:


“4. Reserved.”
 
 
15

--------------------------------------------------------------------------------


 
4.           Effective as of the Effective Date, Section 6 is amended in its
entirety to read as follows:


“6. Timing and Manner of Payment.


(a) General.  In February 2008, the Corporation delivered to the Participant a
number of Common Shares equal to thirty-three percent (33%) of the Award
(including any Stock Units credited as dividend equivalents with respect to such
Stock Units).  Subject to adjustment under Section 5.2 of the Plan, on
February 14, 2009, or within 10 business days thereafter, the Corporation shall
deliver to the Participant a number of Common Shares equal to thirty-three
percent (33%) of the Award (including any Stock Units credited as dividend
equivalents with respect to such Stock Units).  Subject to adjustment under
Section 5.2 of the Plan, on February 14, 2010, or within 10 business days
thereafter, the Corporation shall deliver to the Participant a number of Common
Shares equal to thirty-four percent (34%) of the Award (including any Stock
Units credited as dividend equivalents with respect to such Stock Units).


(b) Payment Upon Death.  Notwithstanding the foregoing, if the Participant dies
prior to the Corporation delivering to the Participant all of the Stock Units
subject to this Award, within 90 days of Participant’s death, the Corporation
shall deliver to the Participant’s Beneficiary a number of Common Shares equal
to the portion of the Award that has not already been delivered to the
Participant as of such date.


(c) Termination of Stock Units Upon Payment.  A Stock Unit will terminate upon
the payment of that Stock Unit in accordance with the terms hereof, and the
Participant shall have no further rights with respect to such Stock Unit.


(d) Form of Payment.  The Corporation may deliver the Common Shares payable to
the Participant under this Section 6 either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion.”
 
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and Executive has hereunto set his hand.


American States Water Company
(a California corporation)




By /s/ Floyd E. Wicks                                         

 


Michael P. George




 /s/ Michael P. George                                         

 
17

--------------------------------------------------------------------------------


 
AMENDMENT
TO
AMERICAN STATES WATER COMPANY
2000 STOCK INCENTIVE PLAN
2008 RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS AGREEMENT, dated as of September 19, 2008, between American States Water
Company, a California corporation (the “Corporation”), and Michael P. George
(“Executive”);


WHEREAS, pursuant to the American States Water Company 2000 Stock Incentive
Plan, as amended (the “Plan”), the Corporation granted to Executive a restricted
stock unit award of 1,838 stock units (the “Award”) upon the terms and
conditions set forth in an award agreement dated as of January 28, 2008 (the
“Award Agreement”) and in the Plan;


WHEREAS, in connection with Executive’s termination of employment, the
Corporation and Executive desire to amend the Award Agreement to provide that
the Award shall be vested and shall be paid to Executive in accordance with the
vesting schedule set forth in the original Award Agreement;


WHEREAS, under the terms of the Plan, the Compensation Committee has the
authority to change the vesting conditions of outstanding awards; and


WHEREAS, the Compensation Committee has approved this Agreement amending the
Award Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants made here
and the mutual benefits to be derived herefrom the parties agree as follows:


1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan and/or
the Award Agreement.


2.           Amendment of Award Agreement.  Effective as of the Effective Date
(as defined in the Resignation and General Release Agreement dated as of
September 19, 2008 between the Corporation and Executive (the “Effective Date”),
Section 3 of the Award Agreement is hereby amended to read as follows:


“3. Vesting.  The Award shall vest and become nonforfeitable on the Effective
Date (as defined in the Resignation and General Release Agreement dated as of
September 19, 2008 between the Corporation and Executive (the “Effective
Date”).”


3.           Effective as of the Effective Date, Section 4 of the Award
Agreement is amended to read as follows:


“4. Reserved.”
 
 
18

--------------------------------------------------------------------------------


 
4.           Effective as of the Effective Date, Section 6 is amended in its
entirety to read as follows:


“6. Timing and Manner of Payment.


(a) General.  Subject to adjustment under Section 5.2 of the Plan, on January
28, 2009, or within 10 business days thereafter, the Corporation shall deliver
to the Participant a number of Common Shares equal to thirty-three percent (33%)
of the Award (including any Stock Units credited as dividend equivalents with
respect to such Stock Units).  Subject to adjustment under Section 5.2 of the
Plan, on January 28, 2010, or within 10 business days thereafter, the
Corporation shall deliver to the Participant a number of Common Shares equal to
thirty-three percent (33%) of the Award (including any Stock Units credited as
dividend equivalents with respect to such Stock Units).  Subject to adjustment
under Section 5.2 of the Plan, on January 28, 2011, or within 10 business days
thereafter, the Corporation shall deliver to the Participant a number of Common
Shares equal to thirty-four percent (34%) of the Award (including any Stock
Units credited as dividend equivalents with respect to such Stock Units).


(b) Payment Upon Death.  Notwithstanding the foregoing, if the Participant dies
prior to the Corporation delivering to the Participant all of the Stock Units
subject to this Award, within 90 days of Participant’s death, the Corporation
shall deliver to the Participant’s Beneficiary a number of Common Shares equal
to the portion of the Award that has not already been delivered to the
Participant as of such date.


(c) Termination of Stock Units Upon Payment.  A Stock Unit will terminate upon
the payment of that Stock Unit in accordance with the terms hereof, and the
Participant shall have no further rights with respect to such Stock Unit.


(d) Form of Payment.  The Corporation may deliver the Common Shares payable to
the Participant under this Section 6 either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion.”
 
 
19

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and Executive has hereunto set his hand.




 
American States Water Company
(a California corporation)




By /s/ Floyd E. Wicks                                         

 


Michael P. George




 /s/ Michael P. George                                         
 
 
20

--------------------------------------------------------------------------------


 
AMENDMENT
TO
AMERICAN STATES WATER COMPANY
2000 STOCK INCENTIVE PLAN
2008 NONQUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT, dated as of September 19, 2008, between American States Water
Company, a California corporation (the “Corporation”), and Michael P. George
(“Executive”);


WHEREAS, pursuant to the American States Water Company 2000 Stock Incentive
Plan, as amended (the “Plan”), the Corporation granted to Executive a
nonqualified stock option (the “Option”) to purchase all or any part of 9,205
shares of Common Stock of the Corporation upon the terms and conditions set
forth in an award agreement dated as of January 28, 2008 (the “Award Agreement”)
and in the Plan;


WHEREAS, in connection with Executive’s termination of employment, the
Corporation and Executive desire to amend the Award Agreement to provide that
the Option shall continue to become exercisable on the vesting dates set forth
in the Award Agreement as if Executive continued to perform services for the
Corporation until January 28, 2018;


WHEREAS, under the terms of the Plan, the Compensation Committee has the
authority to extend the term of outstanding awards beyond a Participant’s
termination of employment; and


WHEREAS, the Compensation Committee has approved this Agreement amending the
Award Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants made here
and the mutual benefits to be derived herefrom the parties agree as follows:


1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan and/or
the Award Agreement.


2.           Amendment of Award Agreement.  Effective as of the Effective Date
(as defined in the Resignation and General Release Agreement dated as of
September 19, 2008 between the Corporation and Executive (the “Effective Date”),
Section 2 of the Award Agreement is hereby amended in its entirety to read as
follows:


“2.  Continuation of Employment Not Required.  Notwithstanding anything to the
contrary in this Option Agreement or the Plan, the Option shall continue to
become exercisable in accordance with the vesting schedule set forth in this
Option Agreement.”
 
 
21

--------------------------------------------------------------------------------


 
3.           Effective as of the Effective Date, Section 4.2 is hereby amended
in its entirety to read as follows:


“4.2 Termination of Option upon a Participant’s Death.  Subject to earlier
termination on the Expiration Date of the Option or pursuant to Section 4.1
above, in the event of the Participant’s death, (a) the Option will continue to
become exercisable in accordance with the vesting schedule set forth in this
Option Agreement, (b) the Participant’s Beneficiary will have until the close of
business on the date immediately prior to the Expiration Date, to the extent it
is then exercisable, to exercise the Option, and (c) the Option, to the extent
not exercised during such period, shall terminate on the Expiration Date.”


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and Executive has hereunto set his hand.


American States Water Company
(a California corporation)




By /s/ Floyd E. Wicks                                         

 


Michael P. George




 /s/ Michael P. George                                         

 
 
 
22

--------------------------------------------------------------------------------

 